EXHIBIT 10.02
3rd Amendment to Advisory Agreement
This 3rd Amendment (the "2nd Amendment") is made as of March 1, 2016 (the
“Effective Date”) among OASIS ROW LLC, a Delaware limited liability company (the
“Trading Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited
liability company (the “Managing Member”), and ROW Asset Management, LLC, a
Delaware limited liability company (the “Trading Advisor”), parties to that
certain Advisory Agreement dated October 1, 2014 and last amended on April 1,
2015 (the "Agreement").
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the terms of the Agreement as set forth below:
1.
Exhibit C, entitled “Futures Interests traded” is hereby amended to add the
following contracts:

Add Weekly Options:
   
ESA Index
SP500 mini
CME
TYA Comdty
10year note (US)
CBT
GCA Comdty
Gold
CMX
     

 
New Options:
   
SIA Comdty
Silver
CMX
C A Comdty
Corn
CBT
     

 
New Financials
   
HIA Index
Hang Seng
HKG
IHA Index
Nifty (India)
SGX
CNA Comdty
Can 10yr Bond
MSE
BJA Comdty
JGB Mini
SGX
PLA Comdty
Platinum
NYM
     

 
New Commodities
   
QWA Comdty
White Sugar
ICE Europe
QCA Comdty
EU Cocoa
ICE Europe
KWA Comdty
KC HR Wheat
CBT
     

 
Long Term Trend Module (low turnover, small initial allocation)
PAA Comdty
Palladium
NYM
MESA Index
MSCI EM Equity
NYF (ICE Financial)
RTAA Index
Russell 2000 Equity
NYF (ICE Financial)
XUA Index
FTSE China A50 Equity
SGX
IKA Comdty
10yr Italian Bond
EUX
OATA Comdty
10yr French Bond
EUX
YMA Comdty
A$ 3yr Bond
SFE
IRA Comdty
4th A$ Bank Bills
SFE
DFA Comdty
Coffee Robusta
ICE Europe
LHA Comdty
Lean Hogs
CME
LCA Comdty
Live Cattle
CME
IJA Comdty
Rapeseed
EOP

 
 
Page 1 of 2

--------------------------------------------------------------------------------



2. Except as provided in this Amendment, all terms used in this Amendment that
are not otherwise defined shall have the respective meanings ascribed to such
terms in the Agreement.
3. Except as set forth in this Amendment, the Agreement is unaffected and shall
continue in full force and effect in accordance with its terms. If there is
conflict between this amendment and the Agreement, the terms and provisions of
this amendment will prevail.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
effective as of the Effective Date.
OASIS ROW, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
By                                                                       
 Name: Julie DeMatteo
 Title: Managing Director
 
R.J. O’Brien Fund Management, LLC
 
By                                                                       
 Name: Julie DeMatteo
 Title: Managing Director





ROW Asset Management, LLC
By                                                                       
Name: Ryan O’Grady
 Title: Chief Executive Officer


Page 2 of 2